           Case 8:19-mj-01844-TJS Document 1-1 Filed 05/24/19 Page 1 of 8

                                                                                  RED
                                                                                   LODGED        FECENED
EGW: USA° 201800581

                                                                                 MAY 2 4 2019
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND                             AT GREENBELT
                                                                                EWE U.S. MIR= =Oft
                                                                                 DEBTRICT OfIBARILAND
 UNITED STATES OF AMERICA

         v.                                              CRIMINAL NO.
                                                                                 19-1844TJS
 ARINZE MICHAEL OZOR,

                  Defendant
                                              *******

 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

        I, David Snuffer, Special Agent of the Diplomatic Security Service, United States

Department of State ("DSS"), being duly sworn, hereby declare as follows:

                 I make this affidavit in support of a criminal complaint and arrest warrant for

ARINZE MICHAEL OZOR (hereinafter "OZOR"), who has also used the aliases KELVIN

CRAIG GREEN ("GREEN") and JACOB HESSOU ("HESSOU"), for violation of Title 18,

United States Code, Sections 1543 (Forgery or false use of passport) and 1014 (False statements

to a bank). As described below, there is probable cause to believe that OZOR, within the District

of Maryland and elsewhere, has knowingly and willfully forged or used a false or forged passport,

or instrument purporting to be a passport, as proof of his identity to facilitate opening accounts at

financial institutions. Further, there is probable cause to believe that OZOR, within the District

of Maryland and elsewhere, has knowingly made false statements for the purpose of influencing

in any way the action of an institution, the accounts of which are insured by the Federal Deposit

Insurance Corporation ("FDIC").

                 I have been a Special Agent with DSS since March 2014, and I am currently

assigned to the Washington Field Office as a criminal investigator. As a federal agent, I am
             Case 8:19-mj-01844-TJS Document 1-1 Filed 05/24/19 Page 2 of 8
                                                                                   19-1844TJS
authorized to investigate violations of laws of the United States and to execute warrants issued

under the authority of the United States. I have received training in law enforcement and criminal

law from the Federal Law Enforcement Training Center in Glynco, Georgia, and I have attended

the DSS Basic Special Agent Course in Dunn Loring, Virginia. While at the Washington Field

Office, I have gained knowledge and experience through participating in numerous investigations

and continuing education opportunities.

        3.       This affidavit is based upon information that I have obtained from my personal

observations, witness interviews, review of documentary evidence, information provided to me by

other members of the investigation, and my training and experience. Because this affidavit is being

submitted only for the limited purpose of establishing probable cause for the proposed criminal

complaint and arrest warrant, it does not include all information known to the government as a

result of the investigation.

                                   APPLICABLE STATUTES

                 Title 18, United States Code, Section 1543 makes it a crime to "willfully and

knowingly use[], or attempt[] to use, or furnish[] to another for use any [] false, forged,

counterfeited, mutilated, or altered passport or instrument purporting to be a passport . . . ."

                 Title 18, United States Code, Section 1014 makes it a crime to "knowingly make[]

any false statement. . . for the purpose of influencing in any way the action of. . . any institution

the accounts of which are insured by the [FDIC]."

                          FACTS SUPPORTING PROBABLE CAUSE

                 OZOR is a native of Nigeria, who made lawful entry into the United States in 2008,

having obtained a Diversity Immigrant Visa. In 2015, OZOR became a naturalized United States




                                                  2
         Case 8:19-mj-01844-TJS Document 1-1 Filed 05/24/19 Page 3 of 8
                                                                             19-1844TS
Citizen. OZOR was issued a U.S. passport in September 2015, and has also traveled on a Nigerian

passport, including on or about May 11, 2017.

                            ACCOUNTS IN THE NAME GREEN

               On or about January 5, 2018, an individual assuming the name GREEN, later

identified as OZOR, opened a BB&T Bank Account ending in 5604 ("BB&T 5604 Account"),

having presented and used a purported Ghanaian passport, #G1698732. That passport was in the

name of GREEN, but contained a photograph that law enforcement has identified as OZOR, as

further described below.

               On or about January 25, 2018, a fraud investigator at BB&T informed me about the

BB&T 5604 Account. BB&T is insured by the FDIC. The investigator also notified me that the

account had been frozen due to suspicion of fraudulent activity. Further, the fraud investigator

told me that the account holder would be attempting to meet with a banker later that day to discuss

obtaining access to his frozen account(s). The investigator provided me with a surveillance

photograph of the account holder (below), whom law enforcement has identified as OZOR:




               On or about January 25, 2018, I conducted surveillance at the relevant BB&T

branch in Hyattsville, Maryland, along with a second DSS Special Agent. I saw an individual


                                                 3
         Case 8:19-mj-01844-TJS Document 1-1 Filed 05/24/19 Page 4 of 8
                                                                              19- 1844118
resembling the surveillance photograph walk into the bank and meet with a banker. Once the

meeting ended, the individual walked out of the bank, and the banker informed me that this was

the purported GREEN and that he had presented her with the same Ghanaian passport #G1698732

for examination. Meanwhile, the second DSS Special Agent followed the individual to a black

Toyota Camry with the Maryland vehicle tag 3BP4547.

               Records checks revealed that this vehicle was registered at that time to OZOR, who

also held a Maryland Driver's License. U.S. State Department Records show that a copy of this

same driver's license was submitted along with 'OZOR's Application for a U.S. Passport Form

DS-11 in 2015.

              A comparison between the photographs on the Ghanaian passport #G1698732 (in

the identity of GREEN) and OZOR's driver's license and other images of OZOR that I have seen

make me believe that OZOR was the individual who opened the account using a false name and

passport. The GREEN passport photograph and OZOR's driver's license photograph are shown

here:

                               passport/Passepom




              Further investigation has revealed that the same Ghanaian passport #G1698732 was

used to open bank accounts in the GREEN identity at SunTrust Bank, Bank of America, and Wells

Fargo on three different dates in January 2018. For instance, law enforcement has identified that

on or about January 10, 2018, OZOR opened SunTrust Bank account ending in 6113 ("SunTrust

6113 Account") using Ghanaian passport #G1698732 in the nanie GREEN. Surveillance footage

                                                   4
         Case 8:19-mj-01844-TJS Document 1-1 Filed 05/24/19 Page 5 of 8
                                                                             19-1844TS
shows OZOR in a SunTrust branch in Chevy Chase, Maryland, making an opening deposit into

the SunTrust 6113 Account on or about that same date (below):




                           ACCOUNTS IN THE NAME HESSOU

               On or about May 3, 2018, I received a notice that OZOR's vehicle tag (Maryland

license plate 3BP4547) had been scanned by a License Plate Reader ("LPR") at a location near the

intersection of 4th Street and 94th Avenue in Lanham, Maryland. Upon review of this location, I

saw that two banks were within close walking distance and I suspected that OZOR might have

been conducting transactions at either or both banks.

               On or about that same date, I showed photographs of OZOR to the bank manager

at the Bank of America branch located nearby. Bank of America is insured by the FDIC. The

bank manager said that she recognized the individual depicted in those photographs (OZOR) as a

frequent customer who had opened an account using the HESSOU identity and presented

purported Benin passport #B0395761, bearing the HESSOU name. Review of records showed

that OZOR had opened an account ending in 8941 at that Bank of America location on or about

March 23, 2018.




                                                5
         Case 8:19-mj-01844-TJS Document 1-1 Filed 05/24/19 Page 6 of 8

                                                                             19-b 184 A TLIS
               Further investigation has revealed that the same Benin passport #B0395761 was

used to open bank accounts in the HESSOU identity at Capital One and Wells Fargo in April 2018

and May 2018, respectively.

                              FALSE OR FORGED PASSPORTS

               Based on my investigation, it is apparent that the passports OZOR has used to open

these bank accounts are not legally issued to him. First, a thorough examination of the available

documentation establishes his identity as ARINZE MICHAEL OZOR, a native of Nigeria,

naturalized as a United States Citizen, as described above. He is not known to have held Ghanaian

or Beninian citizenship, nor to hold passports in either nationality.

               Further, inquiries to the U.S. Embassy in Accra, Ghana, resulted in official

communication to the Ghana Ministry of Foreign Affairs and Regional Integration, which in return

provided the U.S. Embassy with documentation stating that the number (G1698732) used on the

purported Ghanaian passport for GREEN was in actuality issued to a different individual, and not

to GREEN.

               Similarly, inquiries to the U.S. Embassy in Cotonou, Benin, resulted in official

communication to the Benin Ministry of the Interior and of Public Security, which in return

provided the U.S. Embassy with documentation stating that the purported .Benin passport

#B0395761 is not authentic. That passport number was in actuality issued to a different individual,

and not to HESSOU. In addition, the individual believed to hold the true HESSOU identity was
                                              \
born in a different year than is shown on the passport.

       19.     Based on my training and experience, I understand that the actual identity of the

customer opening a bank account is material to banks' decisions on whether or not to allow the

opening of accounts.



                                                  6
         Case 8:19-mj-01844-TJS Document 1-1 Filed 05/24/19 Page 7 of 8
                                                                             19-48441$
                                          CONCLUSION

       20.     Based on the foregoing infoimation, I respectfully submit that there is probable

cause to believe that on or about the following dates outlined in the Counts below, in the District

of Maryland and elsewhere, ARINZE MICHAEL OZOR did knowingly and willfully forge or

use a false or forged passport, or instrument purporting to be a passport, as proof of his identity to

facilitate opening accounts at financial institutions, and did knowingly make false statements for

the purpose of influencing in any way the action of an FDIC-insured institution, in violation of

Title 18, United States Code, Sections 1543 and 1014:

       Count 1: On or about January 5, 2018, OZOR violated 18 U.S.C. § 1543 when OZOR

       opened an account at BB&T in the name of GREEN with Ghanaian passport, #01698732.

       Count 2: On or about January 5, 2018, OZOR violated 18 U.S.C. § 1014 when OZOR

       opened an account at BB&T in the name of GREEN with Ghanaian passport, #01698732.

       Count 3: On or about March 23, 2018, OZOR violated 18 U.S.C. § 1543 when OZOR

       opened an account at Bank of America in the name of HESSOU with Benin passport

       #B0395761.



                                              (cont'd)




                                                  7
 Case 8:19-mj-01844-TJS Document 1-1 Filed 05/24/19 Page 8 of 8
                                                                   19-184 LIM
Count 4: On or about March 23, 2018, OZOR violated 18 U.S.C. § 1014 when OZOR

opened an account at Bank of America in the name of HESSOU with Benin passport

#B0395761.



                                   David R. Snuffer
                                   Special Agent
                                   United States Department of State
                                   Diplomatic Security Service

                                            -2.3
Subscribed and sworn to before me on this          day of May, 2019.


         PIAA1WWW1/414
Hon. Timothy J. Sullivan
United States Magistrate Judge




                                       8
